Case: 16-30546      Document: 00513792709         Page: 1    Date Filed: 12/12/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT       United States Court of Appeals
                                                         Fifth Circuit

                                                                                       FILED
                                                                                 December 12, 2016
                                      No. 16-30546
                                                                                   Lyle W. Cayce
                                                                                        Clerk
TREMECHIA BUTLER; RAVEN JOHNSON; VILENCIA JOHNSON,

              Plaintiffs - Appellants

v.

AXIALL, L.L.C., formerly known as Georgia Gulf Chemicals & Vinyls, L.L.C.;
MUNCIE POWER PRODUCTS, INCORPORATED,

              Defendants - Appellees




                   Appeal from the United States District Court
                       for the Middle District of Louisiana
                             USDC No. 3:14-CV-102


Before JONES, BARKSDALE, and COSTA, Circuit Judges.
PER CURIAM:*
       The court has considered this appeal in light of the briefs, oral argument,
and the record.       Having done so we find no reversible error and affirm
essentially for the reasons stated by the district court.
              AFFIRMED.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.